Citation Nr: 1613515	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a temporary total (100 percent) rating for convalescence following surgery for service-connected residuals of right tibia and fibula fracture.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for service-connected residuals of right tibia and fibula fracture.  

On his August 2013 substantive appeal, submitted via VA Form 9, the Veteran requested he be afforded a Board video conference hearing.  However, in March 2016, the Veteran submitted a statement indicating that he wished to withdraw his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains documents that are duplicative of those contained on VBMS.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that he underwent surgery to treat an injury that was incurred as a result of his service-connected residuals of right tibia and fibula fracture on August 31, 2010, that required at least one month of convalescence and resulted in severe postoperative residuals.  


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence and severe post-operative residuals following the August 31, 2010 surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination regarding the Veteran's claim for a temporary total rating, no discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran seeks to establish entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for the period of convalescence following surgery performed on August 31, 2010 to repair a proximal tibia fracture and patellar tendon disruption.  

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  

In this case, the evidence reflects that, during service, the Veteran fractured his right tibia and fibula, which resulted in him requiring surgical repair that included intramedullary rod placement of the tibia.  As a result, service connection was established for residuals of a right tibia and fibula fracture.  See November 1970 rating decision.  

The post-service evidence shows that, in December 2009, the Veteran sought treatment for bilateral knee pain, at which time he reported his in-service injury and stated that he felt his right knee had never been quite normal since that time.  The Veteran reported that the pain in his right knee involved the anterior aspect where the rod was previously placed and he also reported a prominence in that area, which precluded him from kneeling.  In pertinent part, objective examination revealed a prominence in his tibia tubercle area consistent with the insertion site of the intramedullary rod, which was also confirmed by x-ray.  The examining physician, Dr. D.W., stated that he thought the Veteran was symptomatic with patellofemoral chondromalacia bilaterally and potential medial compartment mechanical issues in the right knee, and he also stated that he thought the intramedullary rod, which was prominent proximally, was creating the Veteran's problem with kneeling.  The Veteran was scheduled an MRI, which confirmed patellofemoral chondromalacia, and he was referred to physical therapy for knee rehabilitation.  Dr. D.W. also suggested removal of the hardware in the Veteran's knee with arthroscopic evaluation in anticipation of a patellofemoral chondroplasty and the Veteran stated he would follow-up if he wished to proceed.  

The Veteran did not seek treatment again until August 2010 after injuring his right knee during a fall on a cruise ship.  A CT scan revealed a fracture of the right tibia tubercle adjacent to the site of the previous intramedullary rod placement, with a ruptured patella tendon.  On August 31, 2010, Dr. D.W. repaired the patella tendon disruption with cable fixation and also unsuccessfully attempted to remove the intramedullary right tibia rod.  The Veteran was discharged home on September 2, 2010 and began physical therapy with a home therapist two days later.  

Physical therapy progress notes show that the Veteran's immediate goals were to regain passive range of motion and gradual, progressive weight-bearing.  Notably, progress notes show that he was deemed homebound from September 4, 2010 to October 22, 2010, due to various factors, including difficulty with ambulation and balance and considerable taxing effort to leave home.  In addition the foregoing, the evidence reflects that, six weeks after the surgery, he remained on crutches.  See private treatment record dated October 12, 2010.  In fact, three months after service, while the Veteran was out of his knee brace and reported brief periods of being able to bear full weight, he reported continued use of crutches and a walker the majority of the time.  Dr. D.W. encouraged the Veteran to continue to work on his physical therapy program to regain motion, function, and speed, and to wean from his crutches and walker.  See private treatment record dated November 16, 2010.  In January 2011, the Veteran reported gradual improvement, as he had weaned from the use of his crutches, but he reported continued pain with weight-bearing activities and in the anterior aspect of his knee around the area of his hardware.  Subsequently, in January 2011, the previously placed cable was removed.  

In evaluating this claim, the Board notes that the initial question is whether the surgery performed in August 2010 was conducted to treat the service-connected disability, i.e., residuals of right tibia and fibula fracture, to include any disability that represented a natural progression of the initial injury.  In this regard, a VA physician reviewed the record in August 2013 and opined that, because the post-service injury, which involved patellar tendon disruption and tibia tubercle fracture, was not in the same location as the original injury in the mid-lower 1/3 of the tibia and fibula, the post-service injury was not a natural progression of the in-service injury (for which service connection was granted) but, instead, represented an intercurrent injury.  However, in December 2013, Dr. D.W. provided a statement wherein he opined that, because the intramedullary rod was prominent and weakened the surrounding bone and soft tissues, it was a contributory factor in the subsequent injury, which required surgical repair of the patellar tendon disruption and fracture around the tibia metaphysis.  

While the September 2013 VA physician is correct in noting that the post-service injury was caused by an intercurrent injury, the Board finds that the December 2013 opinion from Dr. D.W. is competent, credible, and probative medical evidence establishing that the August 2010 surgery was performed to treat an injury that was incurred as a result of the service-connected residuals of right tibia and fibula fracture.  Indeed, Dr. D.W. noted that the intramedullary rod, which was inserted into the right tibia during service, contributed to the subsequent injury, as it was prominent and weakened the surrounding bone and soft tissues.  The Board notes that his opinion is supported by the other post-service medical evidence of record which shows that, as early as December 2009, the Veteran was experiencing pain and functional limitation as a result of the intramedullary rod that was proximally prominent at that time.  The Board also finds probative that Dr. D.W. attempted to remove the intramedullary rod during the August 2010 surgery, although he was unsuccessful.  As Dr. D.W. considered all relevant facts and provided a complete rationale in support of his opinion, and his opinion is supported by the other evidence of record, the Board affords great probative weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As the evidence establishes that the August 2010 surgery was performed to treat an injury that was incurred as a result of the service-connected residuals of right tibia and fibula fracture, the next question is whether the Veteran required at least one month of convalescence following surgery.  

While the evidentiary record does not contain a report that specifically states the Veteran would require at least one month of convalescence following the August 2010 surgery, the post-surgical evidence described above shows that he was homebound until October 2010 and experienced severe post-operative symptomatology for at least one month following surgery, as he required continued use of crutches until November 2010.  Given this evidence and after resolving all doubt in the Veteran's favor, the Board finds that the underwent surgery for an injury caused by his service-connected residuals of right tibia and fibula fracture on August 31, 2010 that required at least one month of convalescence and resulted in severe postoperative residuals.  Thus, the Board finds he is entitled to a temporary total disability rating under 38 C.F.R. § 4.30 and his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a temporary total rating for convalescence and severe postoperative residuals following the August 31, 2010 right knee surgery is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


